Citation Nr: 0525704	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  98-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a rash, claimed to 
be due to undiagnosed illness.  

3.  Entitlement to service connection for headaches, claimed 
to be due to undiagnosed illness.  

4.  Entitlement to service connection for joint pain, claimed 
to be due to undiagnosed illness.  

5.  Entitlement to service connection for weakness and 
tiredness, claimed to be due to undiagnosed illness.  

6.  Entitlement to service connection for memory loss, 
claimed to be due to undiagnosed illness

7.  Entitlement to service connection for a sleep 
disturbance, claimed to be due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1977 to July 1977 and on active duty from September 1990 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board previously remanded this case in March 2000 in 
order to provide the veteran an opportunity to present 
testimony at a Board hearing.  In an April 2000 statement, 
the veteran withdrew her request for a Board hearing.  

On April 9, 2003, the Board ordered further development in 
the veteran's case.  Thereafter the case was sent to the 
Board's Evidence Development Unit (EDU) to undertake the 
requested development.  See 38 C.F.R. § 19.9(a)(2) (2002).  
In its current status, the case returns to the Board 
following completion of development made pursuant to its 
August 2003 remand required by the holding Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003).  

The issues of service connection for a rash and weakness and 
tiredness will be addressed in the REMAND that follows and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has PTSD associated with her service in the 
Persian Gulf.  

3.  The veteran's headaches have been diagnosed as muscle 
tension headaches and in the alternative have been associated 
with her hypertension.  

4.  The veteran's joint pain has been associated with 
degenerative arthritis.  

5.  The veteran's memory loss and sleep disturbance have been 
included in the symptoms associated with the veteran's PTSD.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The veteran is not shown to have headaches associated 
with an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1118, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2004).  

3.  The veteran is not shown to have joint pain due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  

4.  The veteran is not shown to have a memory loss due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2004).  

5.  The veteran is not shown to have a sleep disturbance due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The claim for service connection for PTSD in this case was 
filed in December 1996.  Prior to March 7, 1997, service 
connection for PTSD required the presence of three elements: 
(1) A clear current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2001); see Cohen v. Brown, 10 
Vet.App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed in-service stressor is 
presumed.  Id. at 144.  Credible evidence that the claimed 
in-service stressor actually occurred is also required. 38 
C.F.R. § 3.304(f).  See Pentecost v. Principi, 16 Vet.App. 
124 (2002).  

The veteran contends that she developed PTSD as a result of 
stressors in the Persian Gulf.  The veteran has provided 
information and testimony to the effect that she served in 
the United States Army reserves from January 1977 to August 
1997.  This period of service included deployment to the 
Persian Gulf.  The veteran believes that she developed PTSD 
as a result of her traumatic experiences in the Persian Gulf.  
She relates that there was constant fear about SCUD missile 
attacks and reports that one was destroyed approximately 200 
yards from her tent.  She also relates that there was a 
constant concern about the threat of chemical weapons.  
Finally, she saw many dead bodies along the side of the roads 
between Kuwait and Iraq.  

The Board has reviewed all pertinent evidence and finds that 
the preponderance of the evidence favors a grant of service 
connection for PTSD.  

The veteran's DD Form 214 verifies that she served with the 
36t8h Transportation Company, that she was a heavy vehicle 
driver in Southwest Asia from October 30, 1990 to June 6, 
1991.  

Information obtained from the U.S. Army and Joint Services 
Environment Group (ESG) shows that the veteran's unit, the 
368th Transportation Company, moved throughout the Southwest 
Asian Theater, including Saudi Arabia, Kuwait and Southern 
Iraq.  In addition, the ESG obtained documented evidence of 
Iraqi SCUD missile attacks against Saudi Arabia during 
January 1991.  There was no definitive information relative 
to the veteran's reports that she viewed dead bodies or of 
the explosion of a SCUD missile close to her tent.  The Board 
finds it significant that the independent verification has 
been obtained about the potential exposure to enemy fire over 
the area over which the veteran's unit moved.  Although exact 
incidents to which the veteran has made reference could not 
be verified with exactitude, information received from the 
ESG is strongly suggestive of the veteran's exposure to SCUD 
missile attacks.  See, Pentecost, supra. 

Finally, the Board observes that the veteran has a current 
diagnosis of PTSD, as reflected by the report of the July 
2000 VA examination.  The diagnosis was based on a review of 
the clinical record, the veteran's current condition and her 
reported stressors.  In view of the foregoing, the 
preponderance of the evidence favors the veteran's claim for 
service connection for PTSD.  

Undiagnosed Illness

The veteran contends that she is entitled to service 
connection for headaches, joint pain, memory loss and sleep 
disturbance due to undiagnosed illness.  She has provided 
testimony to the effect that these disorders resulted from 
the conditions, both physical and environmental, to which she 
was exposed during her Persian Gulf service.  

The Board has reviewed all pertinent evidence in the 
veteran's claims folder, including the reports of military, 
private and VA evaluation and treatment.  The Board has also 
reviewed the transcript of the testimony provided at the 
November 1998 RO hearing.  Based on this review, the Board 
finds that the preponderance of the evidence is against the 
claims for service connection for headaches, joint pain, 
memory loss and sleep disturbance due to undiagnosed illness.  

The Board observes that the veteran does not allege and the 
record does not support a claim for direct service connection 
for any of these complaints.  There is no evidence that any 
of these conditions was either treated in service or 
associated therewith by any competent medical opinion.  

VA shall may pay compensation in accordance with Chapter 11 
of Title 38, United States Code, to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).  

Headaches 

The veteran testified that she had headaches prior to her 
military service, but that they worsened as a result of her 
military service.  The Board observes that the veteran's 
service medical records make no reference to disability 
manifested by headaches.  

The first documented evidence of headaches is the report of 
private treatment dated in April 1996.  The January 1997 VA 
examination report shows that the veteran had muscle 
contraction headaches.  The examiner noted that the veteran's 
hypertension was a possible cause for headaches.  

Although clearly a Persian Gulf veteran, the veteran in this 
case has not been found to have a 'qualifying chronic 
disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnoses, i.e. muscle tension headaches and headaches 
possibly related to hypertension, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). 

The Board has considered the veteran's statements and 
testimony that assert that her headaches are due to an 
undiagnosed illness as a result of her Gulf War service; 
however, the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Her statements 
regarding the medical nature of her headache disability lack 
probative value.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for headaches 
due to an undiagnosed illness is not warranted.  The Board is 
mindful of the doctrine of benefit of the doubt.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  Here, the positive Evidence (the veteran's assertions 
as to the cause of her headaches) and negative evidence (a 
diagnosis of tension headaches or headaches possibly related 
to hypertension) is not in relative equipoise with respect to 
whether that the veteran currently has disability manifested 
by headaches associated with undiagnosed illness and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, entitlement to service connection for disability 
manifested by headaches due to undiagnosed illness is denied.

Joint Pain.  

The veteran has current complaints of joint pain involving 
the lower extremities.  Records from Natchez Regional Medical 
Center Rural Health Center show that the veteran was treated 
from April 1996 to February 1997 and reported having joint 
pain since the Persian Gulf War that she associated with 
Persian Gulf Syndrome.  No medical diagnosis was recorded at 
that time.  Mild degenerative arthritis of the knees was 
diagnosed on an April 1997 VA X-ray examination report.  

The veteran has not been found to have a 'qualifying chronic 
disability' for purposes of VA compensation.  As the 
disability at issue has an established current medical 
diagnosis, i.e. arthritis, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). 

The Board has considered the veteran's testimony that her 
joint pain is due to an undiagnosed illness as a result of 
his Gulf War service; however, the veteran has not been shown 
to possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). As 
noted previously, the veteran's statements regarding the 
medical conclusions in this regard are not probative.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for joint 
pain as due to an undiagnosed illness is not warranted.  The 
positive (the veteran's medical conclusion) and negative 
evidence (a confirmed diagnosis) is not in relative equipoise 
with respect to whether that the veteran currently has joint 
pain associated with undiagnosed illness and the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for joint pain due to 
undiagnosed illness is denied.

Memory Loss and Sleep Disturbance

The Board has reviewed the veteran's testimony from the 
November 1998 RO hearing regarding the etiology of the 
alleged memory loss and sleep disturbance.  However, the 
current record does not contain reference to complaints, 
signs or symptoms of memory loss due to an undiagnosed 
condition.  Instead, the where reference is made to memory 
loss and sleep disturbance in the record, they are included 
in the constellation of symptoms associated with the 
veteran's service-connected PTSD.  For example, at the July 
2000 VA PTSD examination, the veteran complained of inability 
to recall some aspects of her tour in the Persian Gulf.  
Also, at the July 2000 VA examination, the veteran was also 
noted to have bad dreams and difficulty staying asleep.  
Clearly, the memory loss and the sleep disturbance have been 
associated with the veteran's PTSD symptoms, as this is the 
sole diagnosis recorded on Axis I.  

Consequently, the veteran has not been found to have a 
'qualifying chronic disability' for purposes of VA 
compensation.  As the signs and symptoms at issue have an 
established current medical diagnosis, i.e. memory loss and 
sleep disturbance, it does not constitute an undiagnosed 
illness due to the veteran's Gulf War service. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a). 

The Board has the veteran's statements and testimony that her 
memory loss and sleep disturbance is due to an undiagnosed 
illness as a result of his Gulf War service; however, the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation, and her statements in 
this regard are not probative as noted in Grottveit and 
Espiritu.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for memory 
loss and sleep disturbance as due to an undiagnosed illness 
is not warranted.  The positive (veteran's medical 
conclusions) and negative evidence (that these are symptoms 
of PTSD) is not in relative equipoise with respect to whether 
that the veteran currently has memory loss and sleep 
disturbance associated with undiagnosed illness and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, entitlement to service connection for memory loss 
and sleep disturbance due to undiagnosed illness is denied.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO notified the veteran of its duty to inform and assist 
her in its April 2002 letter.  This letter informed her how 
she could prevail on the issue of service connection and of 
VA's duties to assist her in the presentation of her claim.  
The RO afforded the veteran details about the sources of 
evidence that might show her entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  She was asked to tell VA 
about any other information or evidence she wanted it to get 
for her.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial denial of a service connection was issued prior to 
the passage of VCAA.  The veteran was advised of the change 
and associated responsibilities by a full and complete notice 
letter provided in 2002.  After that notice was provided, the 
veteran's case was readjudicated.  A Supplemental Statement 
of the Case (SSOCs), re-adjudicating the veteran's claims was 
provided to her in August 2002.  This action cured the error 
in the timing of the notice.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran.  See Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  

The Board observes that the RO did not specifically asked the 
veteran to submit all evidence in her possession, it did 
advise her that she should send all pertinent evidence as 
soon as possible.  Any prejudice would exist only if the 
veteran had evidence in her possession, not previously 
submitted, that is of the type that should be considered by 
VA in assessing her claim.  Mayfield v. Nicholson, No. 02-
1077 (Fed. Cir. April 14, 2005).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's military records, VA treatment 
records and assembled reports of private treatment.  In 
addition, the RO also provided the veteran with VA 
examinations to determine current nature and severity of her 
medical disabilities and provided her an opportunity to 
provide testimony at hearings on appeal.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, she is not prejudiced by the Board's proceeding to 
the merits of the claim.  


ORDER

Service connection for PTSD is allowed.  

Service connection for a headache condition, claimed to be 
associated with undiagnosed illness is denied.  

Service connection for joint pain, claimed to be associated 
with undiagnosed illness is denied.  

Service connection for memory loss, claimed to be associated 
with undiagnosed illness is denied.  

Service connection for sleep disturbance, claimed to be 
associated with undiagnosed illness is denied.  

REMAND

Service Connection for a Rash.  

The veteran contends that she currently has a rash associated 
with her Persian Gulf service.  The veteran's service medical 
records make no reference to a rash of any kind.  The first 
documented evidence of a rash is contained in a 1996 private 
medical report that shows that veteran's symptoms were 
associated with eczema.  

Records from Natchez Regional Medical Center Rural Health 
Center show that the veteran was treated from April 1996 to 
February 1997 for an intermittent rash that she had since the 
Persian Gulf War and that she associated with that syndrome.  
Examination of the skin showed no finding and no diagnosis 
was provided.  

The initial VA examination conducted in April 1997 showed 
that the veteran had a post-inflammatory hypopigmented areas 
indicative of the skin without any evidence of an active 
rash.  The reports of VA outpatient treatment from April 2002 
show complaints of an itchy rash.  These complaints were 
considered to be fungal in nature, as the veteran reported 
having white fuzzy spots on her arm.  Skin tags were noted on 
a 2004 VA outpatient treatment report.  

It is clear that over the years, the veteran has had an 
intermittent skin complaints as recurrent signs and symptoms 
have been documented.  The Board observes in addition, that 
the skin has not been evaluated at a time when the veteran 
has had an active process, consequently, as noted in the 
April 1997 VA examination report, there is no clear 
indication of the identity of a chronic underlying condition.  
A VA medical examination with a medical opinion would be 
helpful in order to determine whether the veteran currently 
has a skin condition due to an undiagnosed illness.  



Weakness and Tiredness

The veteran asserts that she essentially has fatigue, stating 
that she has developed tiredness and weakness as a result of 
her service in the Persian Gulf.  The Board notes that the 
laws and regulations pertaining to undiagnosed illness were 
amended during the course of this appeal.  On December 27, 
2001, the President signed into law the "Veterans Education 
and Benefits Expansion Act of 2001."  This legislation 
amended various provisions of 38 U.S.C. §§ 1117, 1118.  The 
effective date of the amendments was March 1, 2002.  See 66 
Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).  In June 2003, 38 C.F.R. § 
3.317 was amended to reflect the changes in § 1117.  In 
pertinent part, the changes expanded the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed 
illness that the Secretary determines in regulations warrants 
a presumption of service-connection under 38 U.S.C.A. 
1117(d). See 68 Fed. Reg. 34539, 34540 (2003) (to be codified 
at 38 C.F.R. § 3.17).  Significantly the amended criteria 
pertains to medically unexplained chronic multisymptoms 
illnesses that are defined a by a cluster of symptoms, 
including chronic fatigue syndrome.  The veteran's claim for 
service connection for weakness and tiredness must be 
remanded because the veteran has never been advised of the 
laws and regulations pertinent to her claims, and it would be 
potentially prejudicial for the Board, in the first instance, 
to consider these laws.  Also a medical opinion is required 
to either establish or rule out the presence of chronic 
fatigue syndrome or any other condition manifested by 
tiredness or weakness that may be associated with an 
undiagnosed illness.  In view of the foregoing, the case is 
remanded for the following actions:  

1.  Afford the veteran VA skin 
examination for the purpose of 
establishing or ruling out the presence 
of a skin rash associated with the 
veteran's Persian Gulf service.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner should reach a complete 
diagnosis as to the nature of any 
existing skin condition.  Based on a 
review of the record, the examiner is 
requested to provide an opinion as to 
whether is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran currently has a skin 
condition that is due to an undiagnosed 
illness.  The clinical basis for the 
opinion should be set forth in detail.  

2.  Afford the veteran a VA medical 
examination for the purpose of 
establishing or ruling out the presence 
of a chronic disease manifested by 
tiredness and weakness, including chronic 
fatigue syndrome, that may be associated 
with the veteran's Persian Gulf service.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the record, the 
examiner is requested to provide an 
opinion as to whether is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has chronic disease manifested 
by tiredness and weakness, including 
chronic fatigue syndrome that is causally 
related to her Persian Gulf service.  The 
clinical basis for the opinion should be 
set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


